Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Reportof Wilder Richman Historic Properties II, L.P. (the “Registrant”) on Form 10-Q for the period ended May 31, 2006 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Richard Paul Richman, Chief Executive Officer of Wilder Richman Historic Corporation, general partner of the Registrant, certify, pursuant to 18 U.S.C. (S) 1350, as adopted pursuant to (S) 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Richard Paul Richman Richard Paul Richman Chief Executive Officer of Wilder Richman Historic Corporation, general partner of the Registrant September 13, 2011
